Slidell, C. J.,
(with whom concurred Spoitord, J.,) dissenting. The tutor had no authority, by mere virtue of his office, to buy real estate for his wards. C. C. 348; see also Davis v. Beaumont, 5 Rob. 287; Hall v. Woods, 4 An. 85; Carlin v. Germaine, 6 La. 218.
The claim of the minors was, at the time of the attempted purchase, unliqui-dated and in litigation. After the adjudication, and his refusal to comply with the terms of sale, dictated by the creditors and ordered by the court, the tutor took even then no steps to have a judicial ratification of the purchase for the minors, upon advice of a family meeting, and judicial approval, nor to obtain an order of court, contradictorily with the administratrix or the numerous creditors of the succession, suspending the settlement for the price until the claim and alleged priority of the minors could be judicially ascertained. The tutor in so acting had no legal warrant. He had no right to put the estate and its creditors in such an uncertain and precarious position. Suppose the property had perished, while he was’thus refusing to comply with the terms of the adjudication, and at the same time neglecting to obtain a judicial approval of his purchase; the minors could say, it has not perished for our account and at our risk — our tutor had no right to buy, and our. claim against the estate exists intact.
*595I am, therefore, of opinion that, under such circumstances, the tutor obstinately persisting, during several months, in acting of his own head, and taking no steps to have a family meeting, or get an order of court contradictorily with the administratrix or the other creditors, authorizing the administratrix to suspend action ; the administratrix fulfilled her duty in proceeding, after his long default, to a second crying and adjudication, and that Puissan, who bid in good faith, has a right to insist on his purchase. If the minors suffer a loss, it is the result of their tutor’s mismanagement, for which they can look to him; but it would be a dangerous precedent to throw upon others the consequences of a tutor’s lack of judgment and diligence. It was a matter for his sound and diligent discretion .in the administration of his trust, to determine seasonably whether he would let-the estate of the debtor be sold to others, and exercise the claim of his wards on the proceeds, or whether it would be desirable to buy for the minors. If his sound discretion suggested the latter course, then it was his duty to ask the advice of a family meeting and judicial authorization thereon, either before the adjudication or, at least, promptly afterwards. C. 0. 348. He has done neither. He does not even suggest, in the present rule, a call for a family meeting, but claims a conveyance to himself, as tutor, and, by consequence, a rescission of the adjudication to Pouissan, a defendant in the rule, on the naked showing that he thought proper to bid for the minors, and that their tacit mortgage claim, then unliquidated and in litigation, has, since the adjudication to Pouissan, been ascertained by judgment. Upon the pleadings and evidence I am not prepared to say the learned Judged below erred in dismissing the rule.